Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 1 of 19 PageID: 1



  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                             :
  DANIELLE KIO, on behalf of herself and all :
  others similarly situated,                 :
                                             :
                          Plaintiff,         : Civil Action No.
                                             :
  vs.                                        : CLASS ACTION COMPLAINT AND
                                             : JURY TRIAL DEMAND
  CREDIT CONTROL, LLC,                       :
                                             :
                          Defendant.         :
                                             :
                                             :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff DANIELLE KIO (hereinafter “Plaintiff”), on behalf of herself and all

  others similarly situated, by and through her undersigned attorney, alleges against the

  above-named Defendant CREDIT CONTROL, LLC, its employees, agents, and

  successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 2 of 19 PageID: 2




  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Union County, in the State of

  New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief, Defendant CREDIT CONTROL, LLC

  (“CREDIT CONTROL”) is a Missouri Limited Liability Company organized under the



                                                 2
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 3 of 19 PageID: 3



  laws of the State of Missouri with its principle place of business located in Hazelwood,

  Missouri.

          9.     Based upon information and belief, Defendant is a company that uses the

  mail, telephone, and facsimile and regularly engages in business, the principal purpose of

  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).

          10.    CREDIT CONTROL is a debt collector, as defined by § 1692a of the

  FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt to

  collect, directly or indirectly, defaulted consumer debts. CREDIT CONTROL operates a

  nationwide defaulted debt collection business, and attempts to collect debts from

  consumers in virtually every state, including consumers in the State of New Jersey. In

  fact, Defendant CREDIT CONTROL was acting as a debt collector, as that term is

  defined in the FDCPA, as to the defaulted consumer debt it attempted to collect from

  Plaintiff.



                            CLASS ACTION ALLEGATIONS

          11.    Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

  New Jersey consumers and their successors in interest (the “Class”), who have received

  debt collection letters and/or notices from the Defendant which are in violation of the

  FDCPA, as described in this Complaint.

          12.    This Action is properly maintained as a class action. The Class consists of:


                 •   All New Jersey consumers who were sent letters and/or notices from

                                               3
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 4 of 19 PageID: 4




                 Defendant regarding a Bank of America, N.A. Visa credit card in a form

                 substantially similar to attached Exhibits A and/or B and which included

                 the alleged conduct and practices described herein.


                 The Class period begins one year prior to the filing of this Action,

                 inclusive. The class definition may be subsequently modified or refined.

         13.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                     thousands of persons who have received debt collection letters and/or

                     notices from the Defendant that violate specific provisions of the

                     FDCPA. Plaintiff is complaining of a standard form letter and/or

                     notice that is sent to hundreds of persons (See Exhibits A and B

                     except that the undersigned attorney has, in accordance with Fed. R.

                     Civ. P. 5.2 partially redacted the financial account numbers in an effort

                     to protect Plaintiff’s privacy);

                 •   There are questions of law and fact which are common to the Class and

                     which predominate over questions affecting any individual Class

                     member. These common questions of law and fact include, without

                     limitation:

                         a. Whether Defendant violated various provisions of the FDCPA.




                                                4
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 5 of 19 PageID: 5



                      b. Whether Plaintiff and the Class have been injured by the

                           Defendant’s conduct;

                      c. Whether Plaintiff and the Class have sustained damages and

                           are entitled to restitution as a result of Defendant’s

                           wrongdoing, and if so, what is the proper measure and

                           appropriate statutory formula to be applied in determining such

                           damages and restitution; and

                      d. Whether Plaintiff and the Class are entitled to declaratory

                           and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;

              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous



                                              5
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 6 of 19 PageID: 6



                     individual actions would engender. Class treatment will also permit the

                     adjudication of relatively small claims by many Class members who

                     could not otherwise afford to seek legal redress for the wrongs

                     complained of herein. Absent a Class Action, class members will

                     continue to suffer losses of statutory protected rights as well as

                     monetary damages. If the Defendant’s conduct is allowed to proceed

                     without remedy it will continue to reap and retain the proceeds of its

                     ill-gotten gains;

                 •   Defendant have acted on grounds generally applicable to the entire

                     Class, thereby making appropriate final injunctive relief or

                     corresponding declaratory relief with respect to the Class as a whole.


                                 STATEMENT OF FACTS

         14.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         15.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

         16.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         17.     Sometime prior to July 8, 2020, Plaintiff allegedly incurred two separate

  debts to Bank of America, N.A. (“B of A”) related to Visa credit card accounts ending

  with account numbers 5320 and 5950 (“the Debts”).

         18.     The Debts arose out of transactions in which money, property, insurance

  or services, which are the subject of the transactions, are primarily for personal, family or

                                                6
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 7 of 19 PageID: 7




  household purposes.

          19.     Each of the Debts is a "debt" as defined by 15 U.S.C. § 1692a(5).

          20.     B of A is a "creditor" as defined by 15 U.S.C. § 1692a(4).

          21.     Based upon information and belief, sometime prior to July 8 2019, B of A

  either directly or through intermediate transactions assigned, placed, sold or transferred

  the Debts to CREDIT CONTROL for purposes of collection.

          22.     At the time the Debts were assigned, placed, and or or transferred to

  Defendant CREDIT CONTROL for collection, the Debts were in default.

          23.     Defendant caused to be delivered to Plaintiff two letters, each dated July 8,

  2019, concerning the Debts which sought to collect amounts owed of $12,914.96 and

  $21,973.15, respectively. Attached as Exhibit A is a copy of both of the July 8, 2019

  collection letters.

          24.     The July 8, 2019 collection letters were Defendant’s initial communication

  to Plaintiff with respect to each of the Debts.

          25.     The July 8, 2019 collection letters were sent or caused to be sent by a

  person employed by Defendant as a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          26.     The July 8, 2019 collection letters were each a “communication” as

  defined by 15 U.S.C. § 1692a(2).

          27.     In response to receiving the July 8, 2019 collection letters, on or about

  July 20, 2019, Plaintiff sent debt validation letters to Defendant seeking validation of

  each of the Debts.

          28.     On or about September 9, 2019, Defendant sent to Plaintiff letters

  purporting to validate each of the Debts.

                                                7
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 8 of 19 PageID: 8




          29.     On November 5, 2019, Defendant sent two more collections, virtually

  identical to the July 8, 2019 collection letters, seeking to collect the Debts.

          30.     The July 8, 2019 and November 5, 2019 collection letters were sent to

  Plaintiff at her home address in New Jersey.

          31.     Just like the July 8, 2019 letters, the November 5, 2019 collection letters

  also included the debt validation notice set forth in section 1692g(a) of the FDCPA.

          32.     The July 8, 2019 and November 5, 2019 collection letters each contained

  the following language:

          Please be advised that the account listed about has been referred to us by the
          above creditor in the amount of [xxxxx.xx] representing the balance due for
          services rendered and accepted.

          33.     This language in each of the July 8, 2019 and November 5, 2019

  collection letters was false, deceptive and misleading since the language in the letters

  indicated that the balance due amount was only for “services rendered and accepted”

          34.     However, in fact, the “Amount Due” on each of the collection letters was

  not just for services, but was also for goods, which was a substantial portion of the

  Amount Due..

          35.     Thus, the least sophisticated consumer would be lead to believe that in

  addition to the amount due in the collection letters for services, he or she would also owe

  a separate amount for goods that were purchased on each of the accounts.

          36.     Additionally, the least sophisticated consumer would also believe that he

  or she spent more for services than was actually spent for such services, since the

  Amount Due included in the collection letters was for both goods and services, rather

  than just for services.

                                                 8
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 9 of 19 PageID: 9




             37.   Furthermore, the November 5, 2019 collection letters were deceptive and

  misleading, since they each also contained the 1692g(a) notice that was previously

  contained in each of the July 8, 2019 collection letters.

             38.   Given that Plaintiff had already sought validation of the debt in July of

  2019, the November 5, 2019 collection letters informing Plaintiff of her rights under

  section 1692g(a) were confusing since Defendant had already validated the Debts.

             39.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

  collection communications.

             40.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

  process.

             41.   Under the FDCPA, Plaintiff had the right to receive certain information

  from Defendant regarding his or her rights under the FDCPA.

             42.   Defendant’s communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendant’s collection

  efforts.

             43.   Defendant’s    collection   letters   provided   confusing   and   incorrect

  information caused Plaintiff a concrete injury in that Plaintiff was deprived of her right to

  receive accurate and trustworthy information regarding her rights under the FDCPA.

             44.   Defendant’s communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendant’s collection

  efforts.

             45.   The FDCPA ensures that consumers are fully and truthfully apprised of

  the facts and of their rights, the act enables them to understand, make informed decisions

                                                 9
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 10 of 19 PageID: 10




   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

           46.     As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

           47.     Plaintiff’s receipt of a collection letter which provided incorrect,

   incomplete and confusing information constitutes a concrete injury.

           48.     The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

           49.     Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted her ability to decide on how to proceed with respect to the matter – will

   she hire an attorney, represent herself, payoff the debt, engage in a payment plan, file for

   bankruptcy, etc.

           50.     The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

           51.     It is Defendant’s policy and practice to send written collection

   communications, in the form annexed hereto as Exhibit A and/or B, which violate the

   FDCPA, by inter alia:

                   (a)     Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                                                  10
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 11 of 19 PageID: 11




                      (b)     By making false representations of the character or legal status of a
                              debt; and

                      (c)     Using unfair or unconscionable means to collect or attempt to
                              collect any debt.

             52.      On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit A to at least 30 natural persons in the State of New

   Jersey.

             53.      On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit B to at least 30 natural persons in the State of New

   Jersey.

                                               COUNT I

               FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                VIOLATIONS

             54.      Plaintiff repeats the allegations contained in paragraphs 1 through 53 as if

   the same were set forth at length.

             55.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

             56.      By sending a collection letter, the same as or substantially similar to the

   July 8, 2019 and November 5, 2019 collection letters, Defendant violated:

             A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                   means in connection with the collection of any debt;

             B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                   legal status of any debt;




                                                    11
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 12 of 19 PageID: 12



          C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

              compensation which may lawfully be received by a debt collector for the

              collection of a debt;

          D. 15 U.S.C. §1692e(5) by threatening to take any action that cannot legally be

              taken or this is not intended to be taken;

          E. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

              collect or attempt to collect a debt from Plaintiff;

          F. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

              attempt to collect any debt;

          G. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

              expressly authorized by the agreement creating the debt or permitted by law.

          H. 15 U.S.C. §1692g(a) by failing to give a written notice including the required

              information; and, failing to clearly identify where disputes should be sent.

          I. 15 U.S.C. §1692g(b) by overshadowing the debt verification rights.



          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;



                                                12
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 13 of 19 PageID: 13



          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          July 8, 2020

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: July 8, 2020                   By: s/ Lawrence C. Hersh
                                          Lawrence C. Hersh, Esq




                                               13
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 14 of 19 PageID: 14




                                 EXHIBIT A
                                                                                    LktUII LUNlkULLLL
                                                                                    PO Box 546
Case 2:20-cv-08509-SDW-LDW Document 1                                          FiledHazelwood
                                                                                     07/08/20        Page
                                                                                               MO 63042                    15 of 19 PageID: 15
                                                                                    PHONE : (877) 980-1 040
        PO BOX 51790
        LIVONIA Ml 48151-5790

        RETURN SERVICE REQUESTED



        ,,, •II",,.,,,,                      I•
                111 •II 1••1••111 1111 •11• 111•111 11•1•11 11 11111 1•11
        DANIELLE D KIO
                                                                                        1•1•111•·11111 11·11•1·1 11111 111 11111•1••11 111·11 1·11l1 11• 11 •11·1l
                                                                                        CREDIT CONTROL. LLC
                                                                                        PO BOX 546
                                                                                        HAZELWOOD MO 63042-0546


07/08/19                                                                               Ref    nce # :               Account # :                              Amount Due:
                                                                                                 84 7          ll!IIWIIII, /,1, II" 115320                     $12 914.96
To make a payment online, please visit our website at                              Creditor: Bank of America . N.A.
www.credit-control.com.

                                                  X     Detach Upper Portion And Return With Payment             X

                                      I*** IMPORTANT COLLECTION NOTICE ***
REFERENCE# : PRS14739847                                                                                                                CREDIT CONTROL LLC
                                                                                                                                                  PO Box 546
RE : Your account with our client                                                                                                         Hazelwood MO 63042
    Bank of America, N.A.                                                                                                               PHONE: (877) 980-1040

 AMOUNT DUE : $12,914.96




 Dear DANIELLE D KIO ,

 Please be advised that the account listed above has been referred to us by the above creditor in the amount of $
 12914.96 representing the balance due for services rendered and accepted .

  Unless you , within 30 days after receipt of this notice, dispute the validity of the debt, or any portion thereof, the debt will
  be assumed to be valid by this office. If you notify this office in writing within the 30-day period that the debt, or any
 portion thereof, is disputed, this office will obtain verification of the debt or a copy of a judgment against you and a copy
 of such verification or judgment will be mailed to you by this office. Upon your written request within the 30-day period,
 this office will provide you with the name and address of the original creditor, if different from the current creditor .

 Very Truly Yours,
 Jto(fy_ [l]em,o-n,
 Stacey Benton
 Collection Manager
                            To make a payment online, please visit our website at www.credit-control.com .

This communication from a debt collector is an attempt to collect a debt. Any information obtained will be used for that
purpose .




                                   PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION
                                                                                              CR EDIT CONTROL LLC
                                                                                              PO Box 546
ase 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 16 of 19 PageID:                     Hazelwood MO 63042
                                                                                              PHONE . (877) 980-1040
           PO BOX 51790
           LIVONIA Ml 48151-5790

           RETURN SERVICE REQUESTED



            1•1111 11 11111••ll1 11111•11••1••1 111"1'1'11 1h11• 11 •1l1 11llll1•1•
            DANIELLE D KIO
                                                                                                 llll1lll1·•ll1l•1lll,l,ll,,,l11,11,1111••··1l•'·l'•1·'11,1.111111
                                                                                                 CREDIT CONTROL, LLC
                                                                                                 PO BOX 546
                                                                                                 HAZELWOOD MO 63042-0546


    07/08/ 19                                                                                                # :                Account# .                    Amount Due:
                                                                                                           1 50            #---5950                            $21 ,973.15
    To make a payment online, please visit our website at                                    Creditor: Bank of America , N.A.
    www.credit-control.com.

                                                           X      Detach Upper Portion And Return With Payment         X

                                              I*** IMPORT ANT COLLECTION NOTICE ***
    REFERENCE# : PRS14736150                                                                                                               CREDIT CONTROL LLC
                                                                                                                                                     PO Box 546
     RE : Your account with our client                                                                                                       Hazelwood MO 63042
         Bank of America, N.A.                                                                                                             PHONE (877) 980-1040

     AMOUNT DUE : $ 21,973.15




     Dear DANIELLE D KIO ,

     Please be advised that the account listed above has been referred to us by the above creditor in the amount of S
     21973.15 representing the balance due for services rendered and accepted .

      Unless you , within 30 days after receipt of this notice, dispute the validity of the debt, or any port ion thereof, the debt w,11
      be assumed to be valid by this office. If you notify this office in writing within the 30-day period that the debt, or any
     portion thereof, is disputed, this office will obtain verification of the debt or a copy of a judgment against you and a copy
     of such verification or judgment will be mailed to you by this office. Upon your written request within the 30-day period ,
     this office will provide you with the name and address of the original creditor, ii different from the current creditor.

     Very Truly Yours ,
     J iacry_(./Ja1/1H1
     Stacey Benton
     Collection Manager

                                   To make a payment online, please visit ou r website at www.credit-control.com .

    Th is communication from a debt collector is an attempt to collect a debt. Any information obtained will be used for that
    purpose.




                                           PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION
Case 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 17 of 19 PageID: 17




                                 EXHIBIT B
                                                                                                    CREDIT CONTROL LLC
                                                                                                    PO Box 546
ase 2:20-cv-08509-SDW-LDW Document 1 Filed 07/08/20 Page 18 of 19 PageID: 1                         Hazelwood MO 63042
                                                                                                    PHONE: (877 ) 980-1040
           PO BOX 51790
           LIVONIA Ml 48151 -5790

           RETURN SERVICE REQUESTED



            1·1• 111 ••111• 1111 1•l1 11• 11111llil··1 1111• 11 •1111111 111 ·11 1·111· 11
            DANIELLE D KIO
                                                                                                       ·•1 111•l1•l1 1111ll·l·11111•l1 111 11•1P1 11• 11 111 11·l····1 1•• 111I··
                                                                                                      CR EDIT CONTROL, LLC
                                                                                                      PO BOX 546
                                                                                                      HAZELWOOD MO 63042-0546


     11/05/19                                                                                        Reference # :                Account# :                               Amount Due:
                                                                                                                847           #####11######5320                             $ 12 914.96
    To make a payment online , please visit our website at                                        Creditor: Bank of America , NA
    www.credit-control.com.

                                                               X       Detach Upper Portion And Return With Payment           X

                                                 I*** IMPORTANT COLLECTION NOTICE ***
     REFERENCE#: PRS14739847                                                                                                                         CREDIT CONTROL LLC
                                                                                                                                                               PO Box 546
     RE : Your account with our client                                                                                                                 Hazelwood MO 63042
         Bank of America, N.A.                                                                                                                       PHONE: (877) 980-1040

     AMOUNT DUE:$ 12,914.96




     Dear DANIELLE D KIO ,

     Please be advised that the account listed above has been referred to us by the above creditor in the amount of $
     12914.96 representing the balance due for services rendered and accepted.

      Unless you, within 30 days after receipt of this notice, dispute the validity of the debt, or any portion thereof, the debt will
      be assumed to be valid by this office. _If you _notify_ this_ office in writing within the 30~day period that the debt, or any
      portion thereof, Is disputed, this office will obtain verrficat1on of the debt or a copy of a Judgment against you and a copy
     of such verification or judgment will be mailed to you by this _office . Upon your_written request within the 30-day period ,
     this office will provide you with the name and address of the orrg1nal creditor, 1f different from the current creditor.

    Very Truly Yours,
    Jta~ YlJeato&
   Stacey Benton
   Collection Manager

                                   To make a payment o nline, please visit our website at www .credit-control.com.
   This communication from a debt collector is an attempt to collect a debt. Any information obtained will be used for that
   pu rpose.




                                          PLEASE SEE REVERSE SIDE FOR IM PORTANT INFORMATION
                                                                                                  CREDIT CONTROL LLC
                                          PO Box
Case 2:20-cv-08509-SDW-LDW Document 1 Filed      546
                                             07/08/20       Page 19 of 19 PageID: 19
                                          Hazelwood MO 63042
                                                                                                  PHONE : (877) 980-1040
          PO BOX 51790
          LIVONIA Ml 48151-5790                                                m
                                                                               n
          RETURN SERVICE REQUESTED




           1•111· 1•11 1·•1•· 111111 11 111•1 1·•1• 11111 111 11•1 111llllll'1l1ll1 11 I
           DANIELLE D KIO

                                                                                                     1•11 11•111 1•1•·11111••ll•11 11llll1lll 1 • 1111·11 1 l11 1••11• 1111111 11
                                                                                                     CREDIT CONTROL, LLC
                                                                                                     PO BOX 546
                                                                                                     HAZELWOOD MO 63042-0546


    11/05/19                                                                                         Reference # :                         Account # :                    Amount Due:
                                                                                                             6150                  ll /1,/1111/1//l,l,###5950              $ 21 973.15
    To make a payment online, please visit our website at                                        Creditor: Bank of America , N.A.
    www .credit-control.com .

                                                               X      Detach Upper Portion And Return With Payment           X

                                                 I*** IMPORT ANT COLLECTION NOTICE *** I
     REFERENCE#: PRS14736150
                                                                                                                                                    CREDIT CONTROL LLC
                                                                                                                                                               PO Box 546
     RE : Your account with our client                                                                                                                Hazelwood MO 63042
         Bank of America, N.A.                                                                                                                      PHONE : (877) 980-1040

     AMOUNT DUE:$ 21,973.15




      Dear DANIELLE D KIO,

      Please be advised that the account listed above has been referred to us by the above creditor in the amount of $
      21973 .15 representing the balance due for services rendered and accepted.

       Unless you, within 30 days after receipt of this notice, dispute the validity of the debt, or any portion thereof, the debt will
       be assumed to be valid by this office. If you notify this office in writing within the 30-day period that the debt, or any
       portion thereof, is disputed, this office will ~btain verification of the debt or a copy of a judgment against you and a copy
      of such verification or judgment will be malled to you by this office. Upon your written request within the 30-day period ,
      this office will provide you with the name and address of the original creditor, if different from the current creditor.

     Very Truly Yours,
      Jtaay__ {ifmLoa,
     Stacey Benton
     Collection Manager

                                      To make a payment online, please visit our website at www.credit-control.com .

    This communication from a debt collector is an attempt to collect a debt. Any information obtained will be used for that
    purpose.




                                               PLEAS E SEE REVERSE SIDE FOR IMPORTANT INFORMATION
